Notice of Allowability
Claims 1-20 are allowed. 
The following is Examiner’s statement on the reasons for allowance:

Regarding Claim 1, the reasons for allowance were stated in the Office Action mailed on April 6, 2022 and will not be repeated here.  Claims 2-8 are allowed because they depend on claim 1. 

Regarding Claim 9, Cok (Figs. 1, 9, 11), US 2017/0330509, teaches an electronic device, comprising: 
-a first memory configured to store a first digital data signal (e.g., Memory 28 stores multi-bit digital values for each element 20, which may be pixels; par. 0072.  Memory 28 may be comprised of separate memories for storing parts of a full-bit digital value; par. 0093.  For example, a full-bit digital value of eight bits may be comprised of two four-bit values. The first of these four-bit values is stored in its own memory and is considered a “first digital data signal”) and 
-a display panel comprising a plurality of pixels including a first pixel (e.g., Display panel comprised of pixels 20.  The pixel in the first row, first column is considered a “first pixel”), wherein the first pixel comprises a second memory configured to store a second digital data signal (e.g., As stated above, each pixel is comprised of a digital memory 28, which stores digital values and includes separate memories for each multi-bit value.  The second four-bit value is stored in its own memory and is considered a “second digital data signal”; par. 0093), wherein the display panel is configured to emit light from the first pixel at a target gray level over a first duration of time corresponding to a frame (e.g., Full-bit digital value represents a target gray value and has an output represented over a frame period; par. 0079), wherein the target gray level is represented by using the first digital data signal to emit light during a second duration of time corresponding to a first sub-frame of the frame (e.g., First four-bit value is loaded during Load M0 period, which is considered a “second duration of time corresponding to a first sub-frame”; par. 0083) and by using the second digital data signal to emit light during a third duration of time corresponding to a second sub-frame of the frame (e.g., Second four-bit value is loaded during a Load M1 period, which is considered a “third duration of time corresponding to a second sub-frame”; par. 0083).  

However, Cok, which is the closest reference, in combination with the prior art does not teach “a display driver comprising a first memory configured to store, of a frame, only a first digital data signal.”  In Cok, the first memory and second memory are contained in PWM element 12 (i.e., pixel).  See Fig. 9.  It would not make sense to a person with ordinary skill in the art before the effective filing date of the invention to modify Cok with another reference that teaches a first memory that is part of a display driver.  For these reasons, claim 9 is allowed.  Claims 10-14 are allowed because they depend on claim 9. 

Regarding Claim 15, the reasons for allowance were stated in the aforementioned Office Action and will not be repeated here.  Claims 16-20 are allowed because they depend on claim 9. 

					      	Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        June 24, 2022